DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “oxide-removing solvent comprises one of sodium hydroxide, hydrochloric acid, and mixtures thereof” (claim 9). Though the amendment overcomes the previous 112 rejection, claim 9 is still incorrectly worded, because the use of the “and” indicates that one of sodium hydroxide or hydrochloric acid are used and mixtures thereof are also used. The claim should instead recite: “oxide-removing solvent comprises one of sodium hydroxide, hydrochloric acid, or mixtures thereof”. Additionally, the newly added “one of” is not necessary, and serves only to confuse the issue. Ideally, to be grammatically correct and more understandable, claim 9 should disclose: “oxide-removing solvent comprises sodium hydroxide, hydrochloric acid, or mixtures thereof”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 discloses: “liquid-metal dip coating an alloying metal pattern on an elastic substrate with a liquid metal by submerging the pattern into a reservoir comprising a liquid metal”. This language is indefinite because it includes two instances of “a liquid metal” and therefore the metes and bounds of the claim cannot be determined. This is because it is impossible to know if the coating of “a liquid metal” is using the same liquid metal as the second recited instance of “a liquid metal”, or if an entirely different liquid metal is in the reservoir. The claim has been examined as best understood, to intend both instances of “a liquid metal” to be the same material; therefore, the second instance should be amended to recite “the liquid metal”.
Claims 19 and 22-24 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 20.
Claim 24 is further rejected as indefinite. The claim recites: “extracting the pattern from the reservoir at a withdrawal speed effective to generate the liquid metal trace having a height to width ratio up to 1.” This claim is indefinite because it is impossible to ascertain or even to guess what “withdrawal speed” would be “effective to generate” anything, much less the “liquid metal trace” or the “height to width ratio”. It is also unclear if the purported speed is intended to be “effective to generate” the trace or the ratio. The claim has been examined as best understood such that any of the above interpretations is held to be reasonable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mascaro et al. (US 2010/0238636 A1), in view of Baur et al. (US 10,985,446 B1). 
Note: the claims have been rearranged by the Applicant such that they no longer have dependencies in numerical order. As such, the claims are rejected in order of dependency, rather than in numerical order.
Regarding claim 11, Mascaro discloses a high-throughput method of manufacturing a liquid metal circuit, the method comprising: applying a liquid metal (78) to an alloying metal pattern (“stretchable conductors”: 30, made from chromium, silver, gold, copper, and composites and alloys thereof) on an elastic substrate (“stretchable base substrate”: 20) to form the liquid metal circuit (connection of 30, 70, 90) (figs. 2, 6A-6B and 14A-14E; pars. 0039, 0046, 0054 and 0057), wherein the liquid metal circuit comprises a liquid metal trace, wherein the liquid metal trace comprises the liquid metal (par. 0039). Mascaro, however, does not explicitly disclose that the elastic substrate comprises a surface area greater than 1 square inch and the metal trace has a height to width ratio up to 1.
Baur teaches that it is well known to perform a related high-throughput method of manufacturing a liquid metal circuit (Title; Abstract; col 2, lines 49-62), wherein the elastic substrate comprises a surface area greater than 1 square inch (152mm x 152mm = 23104mm2 = 35.81in2) (fig. 2; col. 7, lines 4-12 and 42-45); and the stretchable metal trace has a height to width ratio up to 1 (height and width are 0.45mm each, therefore ratio of height to width is 1) (col. 11, lines 61-63).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Mascaro to incorporate the preferred substrate area and height to width ratio of the metal trace of Baur. This is because discovering the optimum substrate size and metal trace thickness ratio would have been a mere design consideration based on the desired electrical conductivity of the trace.  Such a modification would have involved only routine skill in the art to accommodate the electrical conductivity versus electrical resistance requirement.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. PHOSITA would have realized that the known size and ratios of Baur would easily and readily be employed in the well-known method of Mascaro. Moreover, there is no indication in the instant application that any special steps were devised to arrive at these known size and ratio preferences, nor is there evidence of surprising results from the obvious combination of the well-known prior art teachings.
Note: the claim recitation of “applying a liquid metal to an alloying pattern” implies some import to the term “alloying”; however, there is nothing in the claim that recites or requires that any step or process or reaction of alloying any of the materials actually occurs. That is, the claim is reasonably interpreted to require a metal pattern which is capable of alloying with another metal, to satisfy that limitation.
Regarding claim 2, Mascaro in view of Baur teaches the method of claim 11 as detailed above, and Mascaro further discloses fabricating the alloying metal pattern using at least one of photolithography, stencil lithography (depositing through openings in a mask), chemical etching, and laser micromachining (par. 0046).
Regarding claim 3, Mascaro in view of Baur teaches the method of claim 11 as detailed above, and Mascaro further discloses providing a patterned adhesive surface (31 and/or 32) on a surface of the elastic substrate by at least one of chemical surface modification, mechanical surface modification, and applying an adhesion material (applying adhesion material in the form of layer 32, of chromium) in a pattern to a surface of the elastic substrate by at least one of photolithography, stencil lithography, sputter deposition, physical vapor deposition, and chemical vapor deposition (figs. 5-6B; pars. 0045-0046).
Regarding claim 4, Mascaro in view of Baur teaches the method of claim 3 as detailed above, and Mascaro further discloses applying an alloying metal material (any one or more of silver, gold, copper, aluminum) to the patterned adhesive surface by at least one of photolithography, stencil lithography (mask), chemical etching, laser micromachining, chemical surface modification of the elastic substrate, and mechanical surface modification of the elastic substrate, wherein the alloying metal material adheres to the patterned adhesion surface to form the alloying metal pattern on the elastic substrate (figs. 5-6B; pars. 0045-0046).
Regarding claim 5, Mascaro in view of Baur teaches the method of claim 11 as detailed above, and Mascaro further discloses that applying the liquid metal to the alloying metal pattern comprises exposing the alloying metal pattern to a liquid metal (figs. 2 and 14A-14E; pars. 0054-0057).
Regarding claim 12, Mascaro in view of Baur teaches the method of claim 4 as detailed above, and Mascaro further discloses that the adhesion material comprises at least one of chromium, titanium and nickel (chromium: par. 0046), the alloying material comprises at least one of copper, gold, platinum, palladium, tin, zinc, and iridium (copper, gold: par. 0046), and the liquid metal comprises at least one of gallium, indium, and tin (gallium, indium and tin, i.e. Galinstan: par. 0057).
Regarding claim 13, Mascaro in view of Baur teaches the method of claim 11 as detailed above, and Baur further teaches that it is well known that the liquid metal circuit comprises a self-healing liquid metal circuit (col. 20, lines 34-47).
Regarding claim 14, Mascaro in view of Baur teaches the method of claim 11 as detailed above, and Mascaro further discloses an integrated circuit comprising the liquid metal circuit manufactured according to claim 11 (figs. 2 and 5; pars. 0002-0003, 0035, 0038-0039 and 0042).
Regarding claim 21, Mascaro in view of Baur teaches the method of claim 11 as detailed above, and Mascaro further discloses alloying the liquid metal to the alloying metal pattern on the elastic substrate to form the liquid metal circuit (par. 0046). Additionally, Baur also teaches alloying the liquid metal to the alloying metal pattern on the elastic substrate to form the liquid metal circuit (col. 2, lines 53-62; col. 11, lines 40-47; col. 20, lines 8-9).
Claims 5-8, 10-11, 19-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Holbery et al. (US 9,872,390 B1), in view of Baur et al. (US 10,985,446 B1).
Regarding claim 11, Holbery discloses a high-throughput method of manufacturing a liquid metal circuit, the method comprising: applying a liquid metal (“liquid metal conductor”: 206) to an alloying metal pattern (“solid metal conductive trace layer”, e.g. copper) on an elastic substrate (208) to form the liquid metal circuit (figs. 2-3 and 6; col. 1, lines 62-64; col. 3, lines 26-58; col. 4, lines 9-48), and wherein the liquid metal circuit comprises a liquid metal trace and wherein the liquid metal trace comprises the liquid metal (fig. 2; col. 3, lines 59-67 and 1-8: each of 206 is discretely connected to individual ones of 212 and individual circuitry components at 204). Holbery, however, does not explicitly disclose that the elastic substrate comprises a surface area greater than 1 square inch, and the liquid metal trace has a height to width ratio up to 1.
Baur teaches that it is well known to perform a related high-throughput method of manufacturing a liquid metal circuit (Title; Abstract; col 2, lines 49-62), wherein the elastic substrate comprises a surface area greater than 1 square inch (152mm x 152mm = 23104mm2 = 35.81in2) (fig. 2; col. 7, lines 4-12 and 42-45); and the stretchable metal trace has a height to width ratio up to 1 (height and width are 0.45mm each, therefore ratio of height to width is 1) (col. 11, lines 61-63). Please refer to the prior art rejection of claim 11 to Mascaro IVO Baur, as the rationale for combination of the previous prior art rejection of that claim is applicable for the same reasons in this rejection.
Regarding claim 5, Holbery in view of Baur teaches the method of claim 11 as detailed above, and Holbery further discloses that applying the liquid metal to the alloying metal pattern comprises exposing the alloying metal pattern to a liquid metal (fig. 6; col. 4, lines 24-48).
Regarding claim 6, Holbery in view of Baur teaches the method of claim 5 as detailed above, and Holbery further discloses that exposing the alloying metal pattern to the liquid metal comprises at least one of rolling the liquid metal (“nip roller or doctor bar”), jetting the liquid metal (liquid injection), brushing the liquid metal, spray deposition, and dipping in a reservoir (“electrochemically depositing the liquid metal from a bath”) comprising the liquid metal (col. 4, lines 31-46; col. 6, lines 4-26).
Regarding claim 7, Holbery in view of Baur teaches the method of claim 11 as detailed above, and Holbery further discloses that applying the liquid metal to the alloying metal pattern comprises liquid-metal dip coating of the alloying metal pattern into a reservoir comprising the liquid metal (col. 4, lines 43-46).
Regarding claim 8, Holbery in view of Baur teaches the method of claim 7 as detailed above, and Holbery further discloses that the alloying metal pattern is immersed into and removed from the reservoir at a dipping orientation up to 90 degrees with respect to the alloying metal pattern on a surface of the elastic substrate (col. 4, lines 43-46). As noted above, the very nature of a reservoir bath requires immersion from an angle of 0 to 90 degrees.
Regarding claim 10, Holbery in view of Baur teaches the method of claim 7 as detailed above, and Holbery further discloses agitating at least one of the reservoir, the liquid metal, and the elastic substrate when the alloying metal pattern is exposed to the liquid metal (col. 6, lines 21-26: agitating the liquid metal by applying it; specifically, evaporation, inkjet printing in a volatile carrier solvent, and screen printing all agitate the liquid metal).
Regarding claim 20, as best understood, Holbery discloses a high-throughput method of manufacturing a liquid metal circuit, the method comprising: liquid-metal dip coating an alloying metal pattern (“solid metal conductive trace layer”, e.g. copper) on an elastic substrate (208) with a liquid metal (“liquid metal conductor”: 206) by submerging the pattern into a reservoir (“bath”) comprising a [the] liquid metal (figs. 2-3 and 6; col. 1, lines 62-64; col. 3, lines 26-58; col. 4, lines 9-48), wherein the liquid metal circuit comprises a liquid metal trace (fig. 2; col. 3, lines 59-67 and 1-8: each of 206 is discretely connected to individual ones of 212 and individual circuitry components at 204). Holbery, however, does not explicitly disclose that the elastic substrate comprises a surface area greater than 1 square inch, and the liquid metal trace has a height to width ratio up to 1.
Baur teaches that it is well known to perform a related high-throughput method of manufacturing a liquid metal circuit (Title; Abstract; col 2, lines 49-62), wherein the elastic substrate comprises a surface area greater than 1 square inch (152mm x 152mm = 23104mm2 = 35.81in2) (fig. 2; col. 7, lines 4-12 and 42-45); and the stretchable metal trace has a height to width ratio up to 1 (height and width are 0.45mm each, therefore ratio of height to width is 1) (col. 11, lines 61-63). Please refer to the prior art rejection of claim 11 to Mascaro IVO Baur, as the rationale for combination of the previous prior art rejection of that claim is applicable for the same reasons in this rejection.
Regarding claim 19, as best understood, Holbery in view of Baur teaches the method of claim 20 as detailed above, and Holbery further discloses that the alloying metal pattern comprises at least one of copper, gold, platinum, palladium, tin, zinc, and iridium (copper: col. 1, lines 62-64, col. 3, lines 53-57), and the liquid metal comprises at least one of gallium, indium, and tin (Galinstan, i.e. Ga, In and Sn: col. 3, lines 47-57).
Regarding claim 22, as best understood, Holbery in view of Baur teaches the method of claim 20 as detailed above, and Holbery further discloses alloying the liquid metal to the alloying metal pattern on the elastic substrate to form the liquid metal circuit (col. 3, lines 40-58; col. 4, lines 24-39). Additionally, Baur also teaches alloying the liquid metal to the alloying metal pattern on the elastic substrate to form the liquid metal circuit (col. 2, lines 53-62; col. 11, lines 40-47; col. 20, lines 8-9).
Regarding claim 24, as best understood, Holbery in view of Baur teaches the method of claim 20 as detailed above, and Holbery further discloses extracting the pattern from the reservoir at a withdrawal speed effective to generate the liquid metal trace (figs. 2-3 and 6; col. 1, lines 62-64; col. 3, lines 26-58; col. 4, lines 9-48). Baur teaches using a liquid metal reservoir to generate the liquid metal trace having a height to width ratio up to 1 (col. 3, lines 44-53; col. 7, lines 58-67; col. 11, lines 61-63). Please refer to claim 11, above, regarding rationale for combination of references.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holbery in view of Baur, further in view of Lee et al. (US 2016/0366760 A1).
Regarding claim 9, Holbery in view of Baur teaches all of the elements of the current invention as detailed above with respect to claim 7. Holbery further discloses that the reservoir comprises the liquid metal and an oxide-removing acid solvent (col. 6, lines 16-26). Holbery, however, does not explicitly disclose that the preferred oxide removing solvent comprises one of sodium hydroxide, hydrochloric acid, [or] and mixtures thereof.
Lee teaches that it is well known to perform a related method (Title; Abstract), wherein an oxide-removing solvent comprises one of sodium hydroxide, hydrochloric acid, [or] and mixtures thereof (pars. 0015, 0059-0062 and 0068).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Holbery to incorporate the preferred solvent material selection of Lee. This is because it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, Holbery explicitly states that acid solvents for removing oxides are used, but is silent as to the preferred solvent material. Lee simply serves to demonstrate that it was well-known and common to use hydrochloric acid for the exact purpose described in Holbery. PHOSITA would have known that the use of the hydrochloric acid of Lee would perform as expected in the method of Holbery, with no surprising results and reasonable expectation of success.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holbery in view of Baur, further in view of Freeman (US 2005/0205136).
Regarding claim 23, as best understood, Holbery in view of Baur teaches all of the elements of the current invention as detailed above with respect to claim 20. The modified Holbery, however, does not appear to teach that the elastic substrate comprises a spin-coated layer on a silicon substrate comprising one of a silicon wafer and a glass slide.
Freeman teaches that it is well known to perform a related high-throughput method of manufacturing a liquid metal circuit (Title; Abstract; fig. 1; par. 0005), including an elastic substrate (102, 103) (fig. 2A; par. 0172), wherein the elastic substrate comprises a spin-coated layer on a silicon substrate comprising one of a silicon wafer and a glass slide (par. 0172).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Holbery to incorporate the spin coating of a layer on a silicon or glass wafer/slide of Freeman. The use of spin-coating is well known in the art as an obvious expedient, and would have predictably allowed for controlled deposition with fine accuracy of both location and thickness. Additionally, the use of temporary silicon or glass carriers are well-known for their ease of use, inexpensive materials cost, availability, and ease of peeling/removing the formed layers subsequent to manufacture. Moreover, there is no indication in the instant application of any surprising results derived, nor any special steps devised in order to simply use the old technique of Freeman with the well-known methods of Holbery and Baur. PHOSITA would have realized all of this and would have performed the obvious combination with reasonable expectations of success. 
Response to Arguments
The Applicant’s arguments regarding the Specification Objection are compelling. That objection has been vacated. The newly filed Drawing figures and Abstract are accepted and those filings overcome the Objections to the Drawings and Abstract.
The 112(b) rejections of the claims, as applied in the Non-Final Rejection of 03/08/2022, are vacated in light of the claim amendments.
The Applicant has inexplicably and confoundingly submitted two entirely different versions of the claims on the same date 08/08/2022. One of which is apparently the original claim set and its inclusion is impossible to understand. The amended claim set is taken as being the actually intended claims, with the “Clean Specification” claim set being deemed to be, at best, inadvertently included. That claim set is not being entered.
The Applicant’s arguments regarding the 103 rejections of claims 11 and 18 are not found to be compelling. Initially it is noted that the Applicant’s arguments appear to imply that the newly amended claim 11 is identical in scope to the previously presented claims 1 and 11 in conjunction. Respectfully, this is not the case, as claim 1 contained the alternative claim language “wherein the high-throughput method of manufacturing the liquid metal is characterized by at least one of wherein the elastic substrate comprises a surface area greater than one square inch; and wherein the liquid metal circuit comprises a plurality of liquid metal circuits on the elastic substrate.” The “at least one of” was reasonably and correctly interpreted to mean that only one of the limitations necessarily needed to be anticipated or taught by the prior art. On the contrary, the current independent claim 11 now explicitly requires the “one square inch” limitation, in an apparent attempt to amend the claims around the originally presented interpretation and prior art rejection. The current claim 11 is a more specific embodiment than was originally presented and claimed.
Regarding the applicant’s arguments on the merits, filed 08/08/2022, they have been fully considered but they are not persuasive. The Applicant has asserted that the “flexible electrical contacts 70” somehow do not comprise “circuits”, which is impossible to logically follow in light of the Applicant’s own claim language which states that “the liquid metal circuit comprises a liquid metal trace”. It is well-known and completely established in the art that a “trace” and a “contact” are entirely synonymous. Therefore, if the applicant can claim that the circuit comprises a trace, then it logically follows that the circuit also comprises a contact. Though the  Applicant is permitted to act as their own lexicographer, they have not done so in this instance and have provided no special definition of a “trace”. In fact, there is no apparent criticality to the structure or shape of the claimed “trace” at all. From the Applicant’s own Specification: “the liquid metal trace may comprise a plurality of linear portions each having a dipping orientation independently selected from 0-90 degrees… The elastic substrate may comprise at least one liquid metal trace having at least one linear portion.” (par. [0067]; emphasis added). So, any liquid metal structure clearly anticipates the argued claim language because the fact that the contacts “may” have at least one linear portion also expressly allows for the contacts having no linear portions whatsoever. As such, reasonable interpretation of any PHOSITA would be that the claimed circuit which “comprises a liquid metal trace” also is reasonably and properly construed as comprising a liquid metal contact, such as that of Mascaro. The Applicant continues this argument by stating that the liquid metal contact of Mascaro is “used only as a connector or solder to connect the lead wire… and is not the electrical circuit 10 itself”. The term “comprises” means that the described element can also “comprise” other elements/structures. Therefore, if the Applicant does not wish for the contact (70) to be construed as the “trace” which “comprises” at least a portion of the “circuit” then they should amend the claim accordingly. Otherwise, the interpretation is proper and is maintained. If the liquid metal “contact 70” of Mascaro did not exist, then the circuit would not exist, because it would be disconnected nodes, which do not comprise a circuit, therefore the circuit of Mascaro does indeed comprise a liquid metal trace (70). Further still, the Applicant has apparently ignored or disparaged the language in the cited paragraph of Mascaro which explicitly states that liquid metal contacts (70) are not simply “used only as a connector or solder” at all. Cited par. [0039] explicitly discloses: “the liquid flexible contacts 70 can be formed into a stretchable connector layer 76…” further stating that the “one or more connector wells 72” are connected to the wire 90 “after filling the well with a liquid metal 78”.
Applicant then continues by inexplicably stating that “Claim 11 and 12 depend from claim 20”. This statement is incorrect at its face and is not compelling.
Subsequently, Applicant makes the conclusory statement that: “Applicant respectfully submits that the proposed combination of cited references fails to teach or suggest the method recited in claim 20. Accordingly, Applicant submits that the proposed combination of cited references fails to establish a prima facie case of obviousness with regard to claim 9 for at least the reasons discussed above regarding claim 20.” There is no basis in fact, nor any evidence provided to support this opinion, and therefore it is not compelling. There are literally no previously examined claims which depended (or currently depend) from claim 20, thus the argument is not germane. Further, claim 20 was not “discussed above” the impossible to understand argument quoted in this paragraph, in any manner. Moreover, claim 9 depends from claim 7 which depends from claim 11, which is independent. Claim 9 does not depend from claim 20, and even if it did, simply stating that the Examiner did not provide a rationale for combination is not an evidentiary argument, nor is it supported by the record, as the Non-Final Rejection clearly shows a complete and proper rationale for combination of each and every claim rejected under 103.
Regarding claim 20, Applicant again directly implies, again improperly, that the claim is identical in scope to the previously rejected claims 18 and 20. This is not at all correct. Claim 18 as rejected in the Non-Final Rejection actually disclosed: “18. A high-throughput method of manufacturing a liquid metal circuit, the method comprising: liquid-metal dip coating an alloying metal pattern on an elastic substrate into a reservoir comprising a liquid metal, wherein the high-throughput method of manufacturing the liquid metal circuit is characterized by at least one of wherein the elastic substrate comprises a surface area greater than 1 square inch; and wherein the liquid metal circuit comprises a plurality of liquid metal circuits on the elastic substrate.” 
Claim 20 actually disclosed: “20. The method of claim 18, wherein the liquid metal circuit comprises a liquid metal trace having a height to width ratio up to 1.”
The “at least one of” language of claim 18 has the same effect as that of prior presented claim 1. Namely, it is alternative claim language which has been omitted in the recently presented claims, thus the newly presented claim 20 is a more specific embodiment that previously presented and rejected in the Non-Final Rejection. Nevertheless, the claims were and currently are, properly rejected under 103, as detailed above and in the prior rejections. Without any evidence, the Applicant argues that “electrochemically depositing the liquid metal from a bath”, is somehow distinct from “liquid-metal dip coating”. Respectfully, this argument has no basis in fact. A bath is inherently a holding area for liquid which must require dipping. A bath further is completely understood by PHOSITA to contain liquid. The liquid of the bath is described as metal. As such, the claim limitations are clearly taught by the prior art. The Applicant attempts to support their argument by pointing to limitations from the specification which are absolutely not recited in the claims: “Applicant submits that Holbery's description of electrochemically depositing the liquid metal from a bath does not teach or suggest liquid-metal dip coating of the alloying metal pattern into a reservoir comprising the liquid metal as described in the captioned application. The captioned application also describes the dipping orientation of the substrate when being immersed and removed from the reservoir. See paragraphs [0065]-[0066] of the published application.” The Applicant continues, stating that: “Applicant submits that Holbery makes no mention of any alloying between the solid metal traces, such as copper, and the liquid metal conductor 206 to manufacture a liquid metal circuit as recited in claim 20.” Claim 20 does not disclose this argued language. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “alloying between the solid metal traces, such as copper”) are not recited in the rejected claim 20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the Applicant wishes to have claim 20 recite alloying with copper, then they are encouraged to amend the claim to actually recite such limitations. Simply put, unless the Applicant amends the claims to recite the limitations of “paragraphs [0065]-[0066] of the published application”, then they are not germane to the rejections of the claims as presented. Further, as was noted in the Non-Final Rejection: “the claim recitation of “applying a liquid metal to an alloying pattern” implies some import to the term “alloying”; however, there is nothing in the claim that recites or requires that any step or process or reaction of alloying any of the materials actually occurs. That is, the claim is reasonably interpreted to require a metal pattern, which is capable of alloying with another metal, to satisfy that limitation.” (Non-Final Rejection, pg. 10). Positively recited method limitations are given more weight than implicit possibilities.
The remaining arguments presented by the Applicant fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Simply alleging that language in the claims is not disclosed or taught by the prior art is not the same as providing evidence to support such an opinion, and is not compelling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekiya (US 2012/0135660 A1), Majidi (US 2020/0413533 A1) and De Graff (US 8,097,926) each teach the newly amended limitations of the claimed area of the substrate and/or the height to width aspect ratio of the formed circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729